 



Exhibit 10.2
LOCK-UP AGREEMENT
[Note: Form is set up as an individual form to be signed by each person
separately.]
[Date]
Ithaka Acquisition Corp.
100 South Pointe Drive, 23rd Floor
Miami, Florida 33139
Re: Securities Issued in Merger with Alsius Corporation
Ladies and Gentlemen:
     In connection with the Agreement and Plan of Merger dated October 3, 2006
by and among Ithaka Acquisition Corp. (“Parent”), Ithaka Sub Acquisition Corp.,
Alsius Corporation and certain shareholders of Alsius Corporation (the “Merger
Agreement”), to induce Parent to enter into the Merger Agreement and consummate
the Merger (as defined in the Merger Agreement), the undersigned agrees to,
neither directly nor indirectly, during the “Restricted Period” (as hereinafter
defined):

  (1)   sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of stock, $.0001 par value, of the Parent (“Parent Common
Stock”) issued to the undersigned in connection with the Merger other than the
Milestone Shares (as defined in the Merger Agreement) (the “Restricted
Securities”), or     (2)   enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any of the Restricted Securities, whether
such swap transaction is to be settled by delivery of any Restricted Securities
or other securities of any person, in cash or otherwise,

     As used herein, “Restricted Period” means the period commencing on the
Closing Date (as defined in the Merger Agreement) and ending on the eighteen
month anniversary of the Closing Date, provided that the Restricted Period shall
terminate on the first anniversary of the Closing Date with respect to 50% of
the Restricted Securities.
     It is understood that the shares of Parent Common Stock owned by the
undersigned and held in escrow pursuant to that certain Escrow Agreement (as
defined in the Merger Agreement) shall be considered part of the “Restricted
Securities” and shall, for purposes of calculating the number of Restricted
Securities the undersigned is entitled to Transfer hereunder, be entirely
included in that portion of the Restricted Securities that remain subject to the
restrictions of this Agreement.

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities during the
Restricted Period, either during the undersigned’s lifetime or on the
undersigned’s death, by gift, will or intestate succession, or by judicial
decree, to the undersigned’s “family members” (as defined below) or to trusts,
family limited partnerships and similar entities primarily for the benefit of
the undersigned or the undersigned’s “family members”; provided, however, that
in each and any such event it shall be a condition to the Transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding the Restricted Securities subject to the provisions of this Lock-Up
Agreement, and other than to return the Restricted Securities to the former
ownership, there shall be no further Transfer of the Restricted Securities
except in accordance with this Lock-Up Agreement. For purposes of this
sub-paragraph, “family member” shall mean spouse, lineal descendants, whether by
adoption or blood, stepchildren, father, mother, brother or sister of the
transferor or of the transferor’s spouse. Also notwithstanding the foregoing
limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities except in accordance with this Lock-Up Agreement.
     During the Restricted Period, any of the Restricted Securities subject to
this Lock-Up Agreement may be released in whole or part from the terms hereof
only upon the approval of the board of directors of Parent and the Committee
referred to in Section 1.14(a) of the Merger Agreement. Upon such release with
respect to any party to a counterpart of this Agreement, all other parties to
counterparts of this Agreement shall be released from the terms hereof to the
same extent.
     The undersigned hereby authorizes Parent’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.
     This Lock-up Agreement will be legally binding on the undersigned and on
the undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the laws of the
State of Delaware.

            Very truly yours,
            [Name]             

2